COURT OF APPEALS OF VIRGINIA


Present: Chief Judge Fitzpatrick, Judges Coleman and Frank
Argued at Salem, Virginia


GERALDINE I. JONES
                                           MEMORANDUM OPINION * BY
v.   Record No. 2580-99-3                 JUDGE SAM W. COLEMAN III
                                                MAY 30, 2000
FRANK E. JONES


          FROM THE CIRCUIT COURT OF THE CITY OF ROANOKE
                  Clifford R. Weckstein, Judge

          G. David Nixon (Huffman & Nixon, P.C., on
          briefs), for appellant.

          Arthur P. Strickland (Arthur P. Strickland,
          P.C., on brief), for appellee.


      Geraldine I. Jones appeals the trial court's entry of a

final divorce decree on the grounds that the parties had lived

separate and apart for more than one year pursuant to Code

§ 20-91(A)(9)(a).    She also appeals the court's equitable

distribution award.    Geraldine Jones argues that the court erred

by entering the divorce decree because when the bill of complaint

was filed, the parties had not lived separate and apart for one

year, as required by the statute; therefore, the court lacked

jurisdiction over the case.   We hold that the court erred by

entering the final divorce decree because the grounds for divorce


     * Pursuant to Code § 17.1-413, recodifying Code
§ 17-116.010, this opinion is not designated for publication.
alleged in the bill of complaint did not exist when the bill was

filed and, thus, the court lacked jurisdiction to entertain the

suit at the time it was filed.   Moreover, no amended bill was

filed.   Accordingly, we vacate the divorce decree and dismiss the

bill of complaint.   We necessarily do not reach the equitable

distribution issues.

                              BACKGROUND

     The parties were married in June 1985.    On July 28, 1997,

Frank Jones filed a bill of complaint for divorce, alleging that

he and Geraldine Jones separated on January 23, 1993 and had lived

separate and apart continuously and without cohabitation for more

than one year.   At the June 1999 ore tenus hearing, Geraldine

Jones moved to dismiss the suit, asserting that when the suit was

filed in 1997, the couple had not lived separate and apart for the

statutory period.    Geraldine Jones testified that after separating

on January 23, 1993, the parties resumed living together in August

1994 and lived together continuously until June 1997,

approximately one month before the suit for divorce was filed.

Thus, she contends when the bill of complaint was filed, the

parties had no ground under Code § 20-91(A)(9)(a) to seek or

obtain a divorce, which is a jurisdictional prerequisite for

filing suit.   At the hearing, Frank Jones agreed that Geraldine

Jones' factual account of when they separated was correct.   The

court ruled that although the grounds for divorce did not exist


                               - 2 -
when the suit was filed, the parties had lived separate and apart

continuously for one year at the date of the hearing; thus,

grounds for divorce did exist at the time of the hearing.

Accordingly, the circuit court denied Geraldine Jones' motion to

dismiss and entered a divorce decree a vinculo matrimonii based on

the parties having lived separate and apart for more than one year

and without an amendment to the bill of complaint.

                             ANALYSIS

     Code § 20-91(A)(9)(a) provides, in part, that "[a] divorce

from the bond of matrimony may be decreed . . . [o]n the

application of either party if and when the husband and wife

have lived separate and apart without any cohabitation and

without interruption for one year."     "The act relied upon for

divorce must be alleged and proved to have occurred prior to the

bringing of the suit, not based upon some act or conduct alleged

to have taken place during its pendency."     Beckner v. Beckner,

204 Va. 580, 583, 132 S.E.2d 715, 717-18 (1963); see also

Johnson v. Johnson, 213 Va. 204, 210, 191 S.E.2d 206, 210

(1972).

          We have consistently held that jurisdiction
          in a divorce suit is purely statutory.
          Although the court may have jurisdiction
          over both the subject matter and the
          parties, the court may nevertheless exceed
          its statutory authority if the character of
          the judgment was not such as the court had
          the power to render, or [if] the mode of
          procedure employed by the court was such as
          it might not lawfully adopt.

                             - 3 -
Lowe v. Lowe, 233 Va. 431, 433, 357 S.E.2d 31, 33 (1987)

(internal quotations and citations omitted.

     The undisputed proof is that Geraldine Jones and Frank Jones

had not lived separate and apart without cohabitation for the

requisite one-year period before the suit was filed in July 1997.

Here, no amended bill of complaint was filed.   Code

§ 20-91(A)(9)(a) provides that a "no-fault" divorce may be granted

only after an application has been filed properly alleging that

the parties have lived separate and apart for the requisite time.

See Moore v. Moore, 218 Va. 790, 796, 240 S.E.2d 535, 538 (1978)

(finding that an application under Code § 20-91(A)(9)(a) refers to

a bill of complaint or a cross-bill).   The ground for divorce

alleged is a statutory element and jurisdictional prerequisite

to filing the suit for divorce under Code § 20-91(A)(9)(a).      The

grounds must be properly alleged and proven.    Thus, the trial

court erred in entertaining the bill of complaint for divorce

and in entering the divorce decree therein for which the proof

showed, and the parties conceded therein, the grounds alleged

did not exist.

     For the foregoing reasons, we reverse the trial court,

vacate the divorce decree, and grant the wife's motion to

dismiss the bill of complaint.

                                         Reversed and dismissed.



                             - 4 -